DETAILED ACTION
1.	Claims 1-23 are pending. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-5, 9, 10, 22, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghosh et al. (US 9974045 B2).

In regard to claim 1, Ghosh discloses a method comprising: at an electronic device in communication with a display and one or more input devices: 
displaying, on the display, a user interface of a content application that includes one or more representations of one or more content items (Fig. 3B: lockscreen displayed with a lock image (306)); 
while displaying the user interface of the content application, receiving, via the one or more input devices, an input to perform an action, wherein the action is associated with the one or more content items and respective functionality of the content application that has not yet been initiated by a user of the content application (Column 11 lines 1-6 and Column 12 lines 18-20 and lines 26-27: user attempts to unlock device. Unlocking the device is associated with the lock image and ‘smart lock’ functionality which has not been accessed by the user); 
and in response to receiving the input to perform the action (Column 12 lines 26-27): 
in accordance with a determination that information-display criteria are satisfied, including a criterion that is satisfied based on user interaction with the content application prior to the input to perform the action, displaying, on the display, information about the respective functionality of the content application (Fig. 3B and Column 12 lines 14-27: if the user has not accessed the ‘smart lock’ feature then a notification is displayed about the ‘smart lock’ feature); 
and in accordance with a determination that the information-display criteria are not satisfied: forgoing displaying, on the display, the information about the respective functionality of the content application; and performing the action in the user interface of the content application in accordance with the input (Column 11 lines 26-38: if the user has accessed the ‘smart lock’ feature then no notification is displayed. As it is not disclosed that the unlock action is prevented from being executed, seemingly, the action of unlocking the device will be performed whenever the user successfully attempts to unlock the device).

	In regard to claim 2, Ghosh discloses in response to receiving the input to perform the action: in accordance with the determination that the information-display criteria are satisfied, performing the action in the user interface of the content application in accordance with the input (Column 12 lines 26-27: As it is not disclosed that the unlock action is prevented from being executed, seemingly, the action of unlocking the device will be performed whenever the user successfully attempts to unlock the device).

(Column 5 lines 49-64: has ever been previously activated).

	In regard to claim 4, Ghosh discloses wherein whether the criterion is satisfied is based on user interaction with the content application prior to the input to perform the action over a plurality of separate usage-sessions of the content application (Column 5 lines 49-64 and Column 12 lines 14-20: has not accessed the feature before).

	In regard to claim 5, Ghosh discloses wherein displaying, on the display, the information about the respective functionality of the content application comprising displaying the information about the respective functionality of the content application overlaid on the user interface of the content application (Fig. 3B).

	In regard to claim 9, Ghosh discloses wherein displaying, on the display, the information about the respective functionality of the content application comprises concurrently displaying: the information about the respective functionality of the content application; and a selectable option that, when selected, causes the respective functionality of the content application to be performed (Column 12 lines 28-41: notification includes information about feature and link to the feature that allows the user to easily access the feature).

	In regard to claim 10, Ghosh discloses wherein displaying, on the display, the information about the respective functionality of the content application comprises concurrently displaying: the information about the respective functionality of the content application; and a selectable option that, (Column 12 lines 28-41: notification includes information about feature and link to the feature that allows the user to easily access the feature).

In regard to claim 22, device claim 22 corresponds generally to method claim 1 and recites similar features in device form and therefore is rejected under the same rationale.

In regard to claim 23, medium claim 23 corresponds generally to method claim 1 and recites similar features in medium form and therefore is rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US 9974045 B2) and further in view of Toksos et al. (US 2019/0286461 A1).

In regard to claim 7, Gosh discloses wherein displaying, on the display, the information about the respective functionality of the content application comprises concurrently displaying: the information about the respective functionality of the content application; and how to perform the (Column 12 lines 28-41: notification includes information about the feature including a tutorial designed to show the user how to use the feature). 
While Gosh teaches a tutorial to display how to perform the respective functionality, they fail to explicitly show the image or video, as recited in the claims.  Toksos teaches a tutorial similar to that of Ghosh.  In addition, Toksos further teaches 
video tutorials on how to use a program (Paragraph 0003 lines 13-16).
It would have been obvious to one of ordinary skill in the art, having the teachings of Ghosh and Toksos before him before the effective filing date of the claimed invention, to modify the tutorial taught by Gosh to include the video tutorial of Toksos, in order to obtain an image or a video that depicts how to perform the respective functionality in the content application.  It would have been advantageous for one to utilize such a combination as utilizing tutorials created by the developer or publisher of a program, as suggested by Toksos (Paragraph 0003 lines 13-16).  

5.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US 9974045 B2) and further in view of Wang et al. (US 2017/0192636 A1).

In regard to claim 11, while Ghosh teaches a selectable option that, when selected, causes the electronic device to display, on the display, a respective user interface from which the user is able to perform the respective functionality of the content application, they fail to show the animation of navigating from the user interface of the content application to the respective user interface from which the user is able to perform the respective functionality of the content application, as recited in the claims.  Wang teaches a interface similar to that of Ghosh.  In addition, Wang further teaches  
(Paragraph 0003 lines 10-12: switch from current interface to target interface through a transition animation).
It would have been obvious to one of ordinary skill in the art, having the teachings of Ghosh and Wang before him before the effective filing date of the claimed invention, to modify the selectable option that, when selected, causes the electronic device to display, on the display, a respective user interface from which the user is able to perform the respective functionality of the content application taught by Ghosh to include the displaying an animation of navigating from a user interface to a respective user interface of Wang, in order to obtain wherein the selectable option, when selected, causes the electronic device to display, on the display, an animation of navigating from the user interface of the content application to the respective user interface from which the user is able to perform the respective functionality of the content application.  It would have been advantageous for one to utilize such a combination as utilizing a typical well-known method for switching interfaces, as indicated by Wang (Paragraph 0003 lines 3-12).  

Allowable Subject Matter
6.	Claims 6, 8, 12, and 13-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claim 6, while the prior art of record teaches “determination that information-display criteria are satisfied” and “determination that the information-display criteria are not satisfied”, see at least the rejection of claim 1 above, the prior art of record fails to disclose the particulars of “the information display criteria are satisfied based on user interaction with respect to streaming content in the content application prior to the input to perform the action, and the information display criteria are 
In regard to claim 8, while the prior art of record teaches “an image or a video that depicts how to perform the respective functionality in the content application”, see at least the rejection of claim 7 above, the prior art of record fails to disclose the particulars of “in accordance with a determination that a network connection of the electronic device has a first characteristic, the electronic device displays the information about the respective functionality of the content application concurrently with the image that depicts how to perform the respective functionality in the content application, and in accordance with a determination that the network connection of the electronic device has a second characteristic, different than the first characteristic, the electronic device displays the information about the respective functionality of the content application concurrently with the video that depicts how to perform the respective functionality in the content application”, in combination with the other elements recited.
In regard to claim 12, while the prior art of record teaches “a selectable option that, when selected, causes the electronic device to display, on the display, a respective user interface from which the user is able to perform the respective functionality of the content application”, see at least the rejection of claim 10 above, the prior art of record fails to disclose the particulars of “the selectable option, when selected, causes the electronic device to scroll the respective user interface to a first portion of the respective user interface from which the user is able to perform the respective functionality of the content application, and the respective user interface includes a second portion from which the user is not able to perform the respective functionality of the content application”, in combination with the other elements recited.
In regard to claim 13, while the prior art of record teaches “the input to perform the action in the content application” and “the information about the respective functionality of the content application”, see at least the rejection of claim 1 above, the prior art of record fails to disclose the 
In regard to claims 14-21, while the prior art of record teaches “determination that information-display criteria are satisfied”, “input to perform the action”, and “information about the respective functionality of the content application”, see at least the rejection of claim 1 above, the prior art of record fails to disclose the particulars of those features recited in each of claims 14-21, in combination with the other elements recited.

Response to Arguments
7.	Applicant's arguments filed have been fully considered but they are not persuasive.
It is argued that Ghosh fails to disclose “displaying, on the display, a user interface of a content application that includes one or more representations of one or more content items; while displaying the user interface of the content application, receiving, via the one or more input devices, an input to perform an action, wherein the action is associated with the one or more content items and respective functionality of the content application that has not yet been initiated by a user of the content application” because in Ghosh, when the user is attempting to unlock device 300 (e.g., the action that ultimately causes the notification about the "smart lock" feature to be displayed), device 300 is not displaying a user interface that includes one or more representations of one or more contents items and nowhere does Gosh disclose that unlocking device 300 is an action associated with one or more content items. The examiner respectfully disagrees.
.  

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173